                                                                                                                          1   Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                          2   Stacy H. Rubin
                                                                                                                              Nevada Bar No. 9298
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          6   rubins@ballardspahr.com
                                                                                                                          7   Attorneys for JPMorgan Chase Bank, N.A.
                                                                                                                          8
                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                          9

                                                                                                                         10                                      DISTRICT OF NEVADA

                                                                                                                         11   JPMORGAN CHASE BANK, N.A.,
                                                                                                                                                                            Case No. 2:17-cv-01576-RFB-NJK
                                                                                                                         12                         Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              vs.
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                                                                            ORDER DISCHARGING AND
                                                                                                                         14   G2 VENTURES LLC, a Nevada limited             RELEASING SECURITY COSTS
                                                                                                                              liability company; ARBUCKLE DRIVE
                                                                                                                         15   HOMEOWNERS ASSOCIATION, INC., a
                                                                                                                              Nevada non-profit corporation; PATRICIA
                                                                                                                         16   K. PURCELL; and LEONARD D.
                                                                                                                              PURCELL,
                                                                                                                         17
                                                                                                                                                    Defendants.
                                                                                                                         18

                                                                                                                         19          Pursuant to the order dismissing this case on September 23, 2018 (ECF No.

                                                                                                                         20   66), it is hereby ordered that the $500 in security costs posted by JPMorgan Chase

                                                                                                                         21   Bank, N.A., on July 26, 2017 (ECF No. 21) shall be discharged and released to the

                                                                                                                         22   Ballard Spahr LLP Trust Account.

                                                                                                                         23

                                                                                                                         24
                                                                                                                                                                       IT IS SO ORDERED.
                                                                                                                         25

                                                                                                                         26                                           ___________________________________
                                                                                                                                                                      U.S. DISTRICT/MAGISTRATE
                                                                                                                                                                      RICHARD    F. BOULWARE, II      JUDGE
                                                                                                                         27
                                                                                                                                                                      United
                                                                                                                                                                      DATED: States District Judge
                                                                                                                                                                                 __________________________
                                                                                                                         28
                                                                                                                                                                      DATED: October 12, 2018.

                                                                                                                              DMWEST #18147374 v2
